Title: To Thomas Jefferson from Arthur Campbell, 2 February 1798
From: Campbell, Arthur
To: Jefferson, Thomas


          
            Sir
            Montgomery County Feb. 2d. 98
          
          Your very friendly letter of September last aroused my watchfulness, and induced a recurrence to first principles and first practices I have now more than a suspicion that a Counter revolution is aimed at.—A judicious person lately said “that a certain Foreign Minister had a more regular intelligence by means of the post-offices than the President or Vice-President of the United States.”—I have lately observed an extreme eagerness for certain Foreigners to be appointed Contractors,—postmasters, and even post-Riders, and I have been told of extreme curiosity on the arrival of a Mail at certain offices, to look at, handle and even open letters. This may be part of a plan by means of Merchants, Traders, & Consuls to forward intelligence to philadelphia. It may only be a Shred of a plan already detected, of course impotent. Legislative provisions may be necessary to counteract such evil designs.—Or in time of peace the head of the Department can silently remedy the imperfection by removing all foreigners, that have emigrated from the British dominions since the peace, and to avoid appointing any such in future.—Let them first prove their civism, by marrying an American Woman, or by some other satisfactory evidence.—
          I believe our Country, is near an important crisis, to a Brother Whig my solicitude or even jealousy—will not be unacceptable.
          I am Sir, with highest Esteem, Your obedient servant
          
            Arthur Campbell
          
          
             N.B. No answer is expected, by the post your hand write, or name on the outside, would prevent it being received.
          
        